DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 05/13/2022 has been entered.  Claims 1-4 and 6-10 are pending.  Claim 5 is canceled without prejudice.  Claim 10 is newly added.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1 recites “the storage”, which should be rewritten as “storage” because it lacks antecedent basis.  
Claim 2 recites “the template” in line 4.  There are two templates recited in claim 1, one is “a template that defines a display form of a ticker” (line 3 of claim 1), and the other is “a template corresponding to the provider information…”.  Examiner is not sure which “template” in claim 1 that “the template” in claim 2 is referring to.
Claims 3-4 have similar issue as pointed out in claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Clam 1:
	In summary, Claim 1 recites an information processing “apparatus” configured to execute the functions of: storing…, acquiring…, producing…, providing…, obtaining…, and selecting…. Thus, the recited “apparatus” is software per se, because it does not include any hardware components.  Accordingly, the recited “apparatus” is computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
Claims 2-4 and 6-7:
	Similarly, claims 2-4 and 6-7 fail to recite statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pino, Jr. et al. (Pino), US Patent Application Publication No. US 2009/0089838 and further in view of Kashima et al. (Kashima), US Patent Application Publication No. US 2011/0243453 A1.

As to independent claim 1, Pino discloses an information processing apparatus configured to execute the functions of:
storing a template (paragraph [0126]: a sequence of templates may be stored in memory which identifies the sequence of templates used to present a plurality of records in the database);
acquiring a material data to be displayed on the template (paragraph [0126]: storing data in the data that indicates the template);
selecting a template stored in the storage based on contents of the material data acquired by the information processing apparatus (paragraph [0127]: based on the selected interactive content channel, a particular template is retrieved from memory);
producing template data by applying the template selected by the information processing apparatus to the material data acquired by the information processing apparatus (paragraph [0127]: the retrieved template is populated with interactive content data); and
providing data including the ticker data produced by the information processing apparatus (paragraph [0127]: transmitting the populated template for display).
	
Pino, however, does not disclose template that defines a display form of a ticker. 
In the Specification, Applicant discloses in paragraph [0029] (published version) that a ticker is directed to information such as text information, symbol information, graphic information, audio information, or image information, or combination thereof.  Therefore, the populated template with interactive content is considered as a display form of a ticker.

Pino, however, does not disclose wherein the information processing apparatus is configured to: obtain association information for associating provider information that provides the material data with the template, and select, if the material data acquired by the information processing apparatus includes the provider information, a template corresponding to the provider information of the material data based on the acquired provider information and the acquired association information.
In the same field of endeavor, Kashima discloses selecting a combination of image data serving as a material used for creating a short movie and a template (paragraph [0012]).  Kashima discloses the selection section includes the template selection, the image selection  section, and the music selection section, wherein the selection section has a function of selecting a combination of a template and image data by the template selection section and the image selection based on a theme (provider information), for example, the template selection section has a function of selecting the template based on operation information input by the user using an input section, and further has a function of selecting the template based on a theme of an image data group selected by the image selection section (paragraph [0081]).  Kashima discloses a template may be selected from among templates whose theme is within a predetermined distance in accordance with another criterion (paragraph [0081).  Kashima further discloses analysis section may calculate a plurality feature amounts by analyzing a feature of the image information based on a predetermined evaluation criterion, and may decide the them based on the plurality of feature amounts (paragraphs [0015]-0016]). Kashima further discloses the music selection section selects music (audio) to be used for creating a short movie (paragraph [0083]).  Kashima further discloses the template generation section the short movie-creation processing section executes short movie-creation processing by using the template selected by the template selection section and the image data selected by the image selection section (paragraph [0085]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Pino to include the information processing apparatus is configured to: obtain association information for associating provider information that provides the material data with the template, and select, if the material data acquired by the information processing apparatus includes the provider information, a template corresponding to the provider information of the material data based on the acquired provider information and the acquired association information, as taught by Kashima for the purpose of selecting appropriately and efficiently a combination of theme data serving as a material used for creating a short movie using a template.

As to dependent claim 2, Pino discloses wherein the information processing apparatus configured to:
obtain association information for associating features of text data indicating characteristics of the text data with the template (paragraphs [0121]-[0123], [0127]),
calculate, when the material data acquired by the information processing apparatus contains the text data, features of the acquired text data (paragraphs [0121]-[0123], [0127]), and
select the template corresponding to the text data based on the calculated features of the text data and the acquired association information (paragraphs [0121]-[0123], [0127]).

As to dependent claim 3, Pino discloses retrieving one or more parameters from the database used to determine how the template is displayed (paragraph [0127]).  Pino further discloses wherein the information processing apparatus is configured to:
obtain association information for associating features of data indicating characteristics of the data with the template (paragraphs [0121]-[0123], [0127]),
calculate, when the material data acquired by the information processing apparatus contains the data, features of the acquired audio data (paragraphs [0121]-[0123], [0127]), and
select the template corresponding to the data based on the calculated features of the audio data and the acquired association information (paragraphs [0121]-[0123], [0127]).
Pino, however, does not disclose associating features are audio data.
In the same field of endeavor, Kashima discloses selecting a combination of image data serving as a material used for creating a short movie and a template (paragraph [0012]).  Kashima discloses the selection section includes the template selection, the image selection  section, and the music selection section, wherein the selection section has a function of selecting a combination of a template and image data by the template selection section and the image selection based on a theme, for example, the template selection section has a function of selecting the template based on operation information input by the user using an input section, and further has a function of selecting the template based on a theme of an image data group selected by the image selection section (paragraph [0081]).  Kashima further discloses analysis section may calculate a plurality feature amounts by analyzing a feature of the image information based on a predetermined evaluation criterion, and may decide the them based on the plurality of feature amounts (paragraphs [0015]-0016]).  Kashima discloses a template may be selected from among templates whose theme is within a predetermined distance in accordance with another criterion (paragraph [0081).  Kashima further discloses the music selection section selects music (audio) to be used for creating a short movie (paragraph [0083]).  Kashima further discloses the template generation section the short movie-creation processing section executes short movie-creation processing by using the template selected by the template selection section and the image data selected by the image selection section (paragraph [0085]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Pino to include associating features of audio data indicating characteristics of the audio data with the template, as taught by Kashima for the purpose of selecting appropriately and efficiently a combination of audio data serving as a material used for creating a short movie using a template.

As to dependent claim 4, Pino discloses retrieving one or more parameters from the database used to determine how the template is displayed (paragraph [0127]).  Pino further discloses wherein the information processing apparatus is configured to:
obtain association information for associating features of data indicating characteristics of the data with the template (paragraphs [0121]-[0123], [0127]),
calculate, when the material data acquired by the information processing apparatus contains the data, features of the acquired audio data (paragraphs [0121]-[0123], [0127]), and
select the template corresponding to the data based on the calculated features of the audio data and the acquired association information (paragraphs [0121]-[0123], [0127]).
Pino, however, does not disclose associating features of image data.
In the same field of endeavor, Kashima discloses selecting a combination of image data serving as a material used for creating a short movie and a template (paragraph [0012]).  Kashima discloses the selection section includes the template selection, the image selection  section, and the music selection section, wherein the selection section has a function of selecting a combination of a template and image data by the template selection section and the image selection based on a theme, for example, the template selection section has a function of selecting the template based on operation information input by the user using an input section, and further has a function of selecting the template based on a theme of an image data group selected by the image selection section (paragraph [0081]).  Kashima discloses a template may be selected from among templates whose theme is within a predetermined distance in accordance with another criterion (paragraph [0081).  Kashima further discloses analysis section may calculate a plurality feature amounts by analyzing a feature of the image information based on a predetermined evaluation criterion, and may decide the them based on the plurality of feature amounts (paragraphs [0015]-0016]). Kashima further discloses the music selection section selects music (audio) to be used for creating a short movie (paragraph [0083]).  Kashima further discloses the template generation section the short movie-creation processing section executes short movie-creation processing by using the template selected by the template selection section and the image data selected by the image selection section (paragraph [0085]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Pino to include associating features of image data indicating characteristics of the image data with the template, as taught by Kashima for the purpose of selecting appropriately and efficiently a combination of image data serving as a material used for creating a short movie using a template.

As to dependent claim 6, Pino and Kashima disclose wherein the information processing apparatus selects a plurality of templates on the basis of contents of the material data acquired by the information processing apparatus (Pino, paragraph [0127], Kashima, paragraphs [0084],[0088]),
the information processing apparatus produces a plurality of ticker data by applying the plurality of templates selected by the selection unit (Pino, paragraph [0127], Kashima, paragraphs [0084],[0088]), and
the information processing apparatus provides the plurality of ticker data produced by the information processing apparatus in a selectable manner (Pino, paragraph [0127], Kashima, paragraphs [0084],[0088]).

As to dependent claim 7, Pino discloses wherein the provision unit provides the ticker data produced by the production unit as image data (paragraph [0050] and Figure 3A).

Claims 8-9 are method and program claims that contain similar limitations of claim 1.  Therefore, claims 8-9 are rejected under the same rationale.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pino as applied to claims 1-2 and 7-9 above, and further in view of Kashima et al. (Kashima), US Patent Application Publication No. US 2011/0243453 A1.

As to dependent claim 5, Pino, however, does not disclose wherein the selection unit is configured to: obtain association information for associating provider information that provides the material data with the template, and select, if the material data acquired by the material data acquisition unit includes the provider information, a template corresponding to the provider information of the material data based on the acquired provider information and the acquired association information.
In the same field of endeavor, Kashima discloses selecting a combination of image data serving as a material used for creating a short movie and a template (paragraph [0012]).  Kashima discloses the selection section includes the template selection, the image selection  section, and the music selection section, wherein the selection section has a function of selecting a combination of a template and image data by the template selection section and the image selection based on a theme (provider information), for example, the template selection section has a function of selecting the template based on operation information input by the user using an input section, and further has a function of selecting the template based on a theme of an image data group selected by the image selection section (paragraph [0081]).  Kashima discloses a template may be selected from among templates whose theme is within a predetermined distance in accordance with another criterion (paragraph [0081).  Kashima further discloses analysis section may calculate a plurality feature amounts by analyzing a feature of the image information based on a predetermined evaluation criterion, and may decide the them based on the plurality of feature amounts (paragraphs [0015]-0016]). Kashima further discloses the music selection section selects music (audio) to be used for creating a short movie (paragraph [0083]).  Kashima further discloses the template generation section the short movie-creation processing section executes short movie-creation processing by using the template selected by the template selection section and the image data selected by the image selection section (paragraph [0085]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Pino to include the selection unit is configured to: obtain association information for associating provider information that provides the material data with the template, and select, if the material data acquired by the material data acquisition unit includes the provider information, a template corresponding to the provider information of the material data based on the acquired provider information and the acquired association information, as taught by Kashima for the purpose of selecting appropriately and efficiently a combination of theme data serving as a material used for creating a short movie using a template.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pino and Kashima as applied to claims 1-4 and 6-9 above, and further in view of Klappert, US Patent Application Publication No. US 2012/0331507A1.
As to dependent claim 10, Pino and Kashima, however, does not disclose wherein the provider information of the material data is directed to a person having provided the material data and information associated with the material data on one-to-one basis.
In the same field of endeavor, Klappert discloses systems and method for generating an integrated event listing including an event promoter who may input event information about a local event (Abstract).  Klappert further discloses online videos corresponding to the event information may be identified and provided to the event promoter, and the event promoter (provider information) may select one or more of the identified online videos to integrate with the event information to generate the integrated event listing (display form of a ticker) (Abstract).  Klappert further discloses the event promoter is a person or entity promoting an event to generate an integrated event listing using an event listing applications (paragraph [0005]).  Klappert further discloses the event listings application receives event information from the event promoter and generates a search expression based on the received event information (material data) to identify media content such as videos, images, or audio files, and then provides the identified media content to the event promoter as a plurality of selectable listings (templates), and then the event listings application may then receive a selection of one of the listings form the event promoter and generate the integrated event listing by integrating the received event information (material data) and the selected media content (selected template) (paragraph [0005]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Pino and Kashima to include the provider information of the material data is directed to a person having provided the material data and information associated with the material data on one-to-one basis, for the purpose of providing local event listings in the context of event promoters.
Response to Arguments
In the Remarks, Applicant argues that the prior art fail to disclose “obtain association information for associating provider information that provides the material data with the template, and select, if the material data acquired by the information processing apparatus includes the provider information, a template corresponding to the provider information of the material data based on the acquired provider information and the acquired association information”.  Examiner disagrees because Kashima discloses selecting a combination of image data serving as a material used for creating a short movie and a template (paragraph [0012]).  Kashima discloses the selection section includes the template selection, the image selection  section, and the music selection section, wherein the selection section has a function of selecting a combination of a template and image data by the template selection section and the image selection based on a theme (provider information), for example, the template selection section has a function of selecting the template based on operation information input by the user using an input section, and further has a function of selecting the template based on a theme of an image data group selected by the image selection section (paragraph [0081]).  Kashima discloses a template may be selected from among templates whose theme is within a predetermined distance in accordance with another criterion (paragraph [0081).  Kashima further discloses analysis section may calculate a plurality feature amounts by analyzing a feature of the image information based on a predetermined evaluation criterion, and may decide the them based on the plurality of feature amounts (paragraphs [0015]-0016]). Kashima further discloses the music selection section selects music (audio) to be used for creating a short movie (paragraph [0083]).  Kashima further discloses the template generation section the short movie-creation processing section executes short movie-creation processing by using the template selected by the template selection section and the image data selected by the image selection section (paragraph [0085]).

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177